United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                           April 20, 2001


                                                Before

                       Hon. ILANA DIAMOND ROVNER, Circuit Judge




Nos. 99-4318, 99-4319, 99-4320, 99-4345

WILLIAM BRACY and                         )
ROGER COLLINS,                            )
                                          )              Appeal from the United States
 Petitioners-Appellants, Cross-Appellees, )              District Court for the Northern
                                          )              District of Illinois
               v.                         )
                                          )              Nos. 93 C 5282, 93 C 5328
JAMES SCHOMIG and                         )
ROGER COWAN,                              )              William T. Hart, Judge.
                                          )
 Respondents-Appellees, Cross-Appellants. )


                                             ORDER

       On her own motion, Judge Rovner makes the following modification to her dissent from

the panel opinion issued on April 18, 2001:

       At page 21, footnote 4, lines 5 through 8, the following text is deleted: “ignores the

possibility that the State might be less willing to consent to a bench trial before a defense-friendly

judge, which in turn would make it more difficult for the judge to sell his services. It also”.